Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 3, “the front side” lacks antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
water feeding device in claim 1
conveying device in claim 6
control device in claims 10 and 11
operation input device in claim 11
air ejecting device in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Interpretation-112(f)
The water feeding device invokes the provisions of 35 U.S.C. 112(f) and this device (2) has been interpreted to be a nozzle or dispenser which supplies water in accordance with the disclosure [0026] or any art recognized equivalent water supplying structure.

The conveying device invokes the provisions of 35 U.S.C. 112(f) and this device (10) has been interpreted to be a manipulator or even first and second manipulators in accordance with the disclosure [0016, 0077] or any art recognized equivalent manipulating structure.

The control device invokes the provisions of 35 U.S.C. 112(f) and this device (1) has been interpreted to be a robot controller or process/computer/CPU in accordance with the disclosure [0027] or any art recognized equivalent control structure.

The operation input device invokes the provisions of 35 U.S.C. 112(f) and this device (4) has been interpreted to be operational instruction or program instruction in accordance with the disclosure [0050] or any art recognized equivalent operation instruction structure.

The air ejecting device invokes the provisions of 35 U.S.C. 112(f) and this device (60) has been interpreted to be a blower of dry air, heated air, or air in general in accordance with the disclosure [0020] or any art recognized equivalent air ejecting structure.

	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirohisa et al (JP2009109609; [see English translation]).
Hirohisa provides a simulated paint training system and method comprising a workpiece (i.e., work target), painting gun (i.e., paint nozzle) to discharge training liquid (i.e., water instead of paint), part or all of the workpiece being made of material color indicative of being wet or dry.  Even though Hirohisa is silent concerning the wet workpiece being of a different color when wet with water than when the workpiece is dry, inherently, a workpiece (i.e., wood or ceramic) would undergo a certain amount of color change when wet than when dry such that the Hirohisa training system would read on the instantly claimed invention.  The method of painting through training with water on a workpiece (i.e., wood floor board) having water applied to at least a portion of the workpiece would undergo a certain amount of color change at the wetted portion of the workpiece than the portion of the workpiece not wet with water.

Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuo et al (JP200928285; [see English translation]).
Tatsuo provides a water applicator system comprising a workpiece (i.e., sheet which changes color by water [0009-0013]), a water applicator (i.e., spray nozzle; see Fig. 1; [0006]) to discharge water instead of paint to part or all of the workpiece being made of material which changes color indicative of being wet or dry.  

Regarding claims 2-5, see [0009-0013] for details of the sheet material which is a porous layer fixed by a dispersed binder resin and which exhibits transparency when water has been absorbed on a support surface and the transparency of the porous layers varies when in a state of liquid absorption and a state of liquid non-absorption.  This material is used to effect a desired picture or image by application of water spray to the sheet material.
Regarding claim 6, the water applicator and/or sheet material would be conveyed by user by hand.
Regarding claim 15, Tatsuo provides for method of water painting through use of the workpiece mentioned above which changes color indicative of being wet or dry when the workpiece is applied with water via the water applicator.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirohisa et al (JP2009109609; [see English translation]).
The teachings of Hirohisa have been mentioned above.  Hirohisa is silent concerning the conveying device to displace the nozzle and/or workpiece being through use of suitable programmable robotics.  However, Hirohisa at least recognizes in the prior art, use of robotics in a production facility to improve work skills and proficiency in the working time [0002-0006].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize suitable programmable robotics in the Hirohisa system to displace the nozzle and/or workpiece in order to train the user/worker via automation, to improve work skills of the user/worker, and to increase painting proficiency.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirohisa et al (JP2009109609; [see English translation]) in view of Walberg (US 3,463,121).

The teachings of Hirohisa have been mentioned above.   Hirohisa is silent concerning an air ejecting device able to blow drying air to the workpiece. Hirohisa recognizes training with various tools or devices related to painting for increased proficiency.  Walberg recognizes in the painting art, incorporation of an air ejecting device (i.e., air heater 100; col. 4, lines 59-73) in line with the spray gun which helps to control humidity to facilitate drying of the paint as evidenced by col. 6, lines 12-24.  In light of the teachings of Walberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an air ejecting device in line with the Hirohisa painting gun in order to facilitate drying of the paint, control humidity, and thereby facilitate proficiency in the drying of the coated workpiece.  
Regarding claim 13, the air ejecting device would provide for drying air to facilitate drying of a painted workpiece.
Regarding claim 14, the air ejecting device with use of heat would enable dehumidifying air generated from the air ejecting device.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo et al (JP200928285; [see English translation]) in view of Walberg (US 3,463,121).
The teachings of Tatsuo have been mentioned above.  Tatsuo is silent concerning an air ejecting device able to blow drying air to the workpiece. Walberg recognizes in the painting art, incorporation of an air ejecting device (i.e., air heater 100; col. 4, lines 59-73) in line with the sprayer which helps to control humidity to facilitate drying of the paint as evidenced by col. 6, lines 12-24.  In light of the teachings of Walberg, it would have been obvious to one of ordinary skill in the art to incorporate an air ejecting device in line with the Tatsuo sprayer in order to facilitate drying of a water saturated workpiece when too much water has been applied thereto in the drying of the water saturated workpiece.  
Regarding claim 13, the air ejecting device would provide for drying air to facilitate drying of the water saturated workpiece.
Regarding claim 14, the air ejecting device with use of heat would enable dehumidifying air generated from the air ejecting device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a paint training simulator:  Zboray et al (US2013/0189656).  The following patent sets forth the state of the art with respect to a paint system including a fingernail workpiece with color changing nail polish when the workpiece is wetted in a beverage:  Legge et al (US7238533). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/9/2022